COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-14-00179-CV
Trial Court Cause
Number:                    2012-07156
Style:                     Victor Kareh M.D.
                           v. Tracy Windrum, Individually, as representative of the Estate of Lancer Windrum, and
                           on behalf of her minor children B. W., J. W. and H. W.
Date motion filed*:        June 22, 2015
Type of motion:            Extension of Time to File Post-Submission Brief
Party filing motion:       Appellant
Document to be filed:      Post-Submission Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                            June 23, 2015
         Number of previous extensions granted:        0
         Date Requested:                               6 Days

Ordered that motion is:
             Granted
                    If document is to be filed, document due: June 29, 2015
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                         Acting individually           Acting for the Court

Panel consists of      Keyes, Bland, Massengale

Date: June 23, 2015